Citation Nr: 0006923	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1942 to August 
1942.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


The case was most recently before the Board of Veterans' 
Appeals (Board) in June 1999 at which time the Board granted 
service connection for a left hip fracture as secondary to 
the service-connected traumatic arthritis of the lumbar 
spine, and remanded the issue of entitlement to a TDIU to the 
RO for further development and adjudication.

In July 1999 the RO implemented the Board's June 1999 
decision by issuing a rating decision reflecting a left hip 
fracture as secondary to service-connected traumatic 
arthritis of the lumbar spine with assignment of a temporary 
total convalescence evaluation effective from December 27, 
1992 to January 31, 1993; a 100 percent evaluation effective 
February 1, 1993 to January 31, 1994, and a 30 percent 
evaluation effective February 1, 1994.

The RO denied entitlement to an evaluation in excess of 40 
percent for traumatic arthritis of the lumbar spine when it 
issued an unappealed rating decision in October 1999.  A 
notice of disagreement has not been filed with this 
determination and it is not otherwise part of the current 
appeal.

In October 1999 the RO affirmed the previous denial of 
entitlement to a TDIU.

The RO has returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran completed 7 years of schooling, has 
occupational experience as a construction worker, truck 
driver, and material checker driver, and has been unemployed 
since 1978.

3.  The veteran's service-connected disabilities are 
traumatic arthritis of the lumbar spine, rated as 40 percent 
disabling; and a fracture of the left hip, rated as 30 
percent disabling.  The combined schedular evaluation is 60 
percent.

4.  Traumatic arthritis of the lumbar spine is productive of 
not more than severe limitation of motion.

5.  The fracture of the left hip was reported to be 
productive of no residual disability in a September 1999 
opinion of a VA examiner.

6.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are not shown to be of such severity 
as to preclude him from following a substantially gainful 
occupation without consideration of his nonservice-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On an income-net worth and employment statement dated in May 
1979 the veteran reported that he had last worked in April 
1978.  He reported occupational experience as a material 
checker driver and as a construction worker.  He indicated 
that he had completed 7 years of grade school.  He recorded 
that the illnesses accounting for his inability to work were 
heart trouble, emphysema, back trouble, and nerves.

In September 1979 the RO granted entitlement to a permanent 
and total disability rating for pension purposes effective 
from May 1, 1978.  

The disabilities reflected at that time were chronic 
obstructive pulmonary disease (COPD), rated as 60 percent 
disabling; hypertensive heart disease with congestive heart 
failure, rated as 30 percent disabling; arthritis of the 
lumbar spine, rated as 30 percent disabling; anxiety-
depressive neurosis, rated as 10 percent disabling; 
nephritis, rated as noncompensable; and a right thigh scar, 
rated as noncompensable.  

In a March 1985 application for a TDIU the veteran reported 
that he had last worked in 1978, had occupational experience 
as a truck driver, and had completed 7 years of grade school.

In  a December 1995 statement a registered nurse advised that 
the veteran was in receipt of nursing home care on a 
custodial level due to inability to handle personal needs.

Received in September 1996 was a statement referable to the 
new payment amount of disability benefits the veteran was 
receiving from the Social Security Administration.

VA conducted a general medical examination of the veteran in 
November 1996.  The examiner noted that the claims file was 
not available.  He reported that he was diagnosed with 
rheumatoid arthritis years earlier.  He started using a 
wheelchair in 1990, and had been on crutches since 1991.  He 
had been using a walker for the past 3-4 years.  He had been 
living in a private personal care home for the past two 
years.  On examination the examiner noted that the veteran 
was a severely disabled handicapped person who was able to 
make one step only from the wheelchair to the scales using a 
walker and assistance from others.  He was very unsteady on 
the scales and the examiner did not see any possibility of 
examining him on the examining table.  The examination had to 
be performed in the wheelchair.  
Examination of the lower back pain and other bearing joints 
was unfortunately not possible in the wheelchair.  

The examination diagnoses were chronic low back pain due to 
trauma in service for which service connection had been 
granted; fracture of the left hip, with total replacement; 
rheumatoid arthritis, by history; total right knee 
replacement, due to degenerative joint disease; hypertension; 
and hearing loss.  The examiner recorded that the veteran is 
definitely housebound and needed the assistance of another 
person with basic daily tasks.  

In January 1997 the RO, in pertinent part, granted 
entitlement to special monthly pension by reason of the 
veteran's being in need of the regular aid and attendance of 
another person.  The disabilities reported were COPD, rated 
as 100 percent disabling; hypertensive heart disease with 
congestive heart failure, rated as 60 percent disabling; 
traumatic arthritis of the lumbar spine, rated as 40 percent 
disabling; right hip fracture, rated as 30 percent disabling; 
status post right knee replacement, rated as 30 percent 
disabling; anxiety and depressive neurosis, rated as 10 
percent disabling; weakness of both legs, inflammatory 
polyarthropathy, fracture of the leg, loss of lovemaking 
ability, a scar on the right thigh, and nephritis, each 
evaluated as noncompensable.

On file is a substantial quantity of VA and non-VA medical 
treatment reports pertaining for the most part to the 
veteran's nonservice-connected disabilities.

VA conducted an orthopedic examination of the veteran in 
November 1998.  On examination of the lumbar spine the 
examiner recorded that the veteran was not ambulating due to 
other considerations and it was difficult for him to move but 
he flexed to 15 degrees, extended to 0 degrees, and 
bilaterally bent to each side to 5 degrees.  

Deep tendon reflexes were uniformly symmetrical in the lower 
extremity muscle groups and sensation appeared to be intact.  
X-rays of the lumbosacral spine showed some decreased disc 
space and arthritis in the lower areas of the spine.  He had 
especially decreased disc space at L4-5 and L5-S1 levels with 
anterior osteophyte formation.


The examination impressions were status post hip fracture 
with an endoprosthesis of the left hip that was doing well at 
present, degenerative arthritis of the lower back that 
appeared to be moderately symptomatic, and a previous 
cervical injury that required a fusion and appeared to be 
moderately to severely symptomatic with residuals from a 
cervical intervention in 1996.

In a December 1998 addendum to the November 1998 examination 
the VA examiner noted that veteran had sustained an injury in 
1942 during boot camp wherein he had a snap with symptoms in 
the upper extremities.  He was noted to have a myelopathy and 
problems with his cervical spine since that time.  In 1992 he 
fell and fractured the left hip.  After the hip fracture he 
had an endoprosthesis placed in the left hip and he had done 
well since that time.

In September 1999 a VA examiner opined that the veteran had 
no residual disability from his left hip fracture.  He stated 
that range of motion of the lumbar spine was not assessable.  
The veteran had been in a wheelchair for the last three 
years.  He had not walked without significant gait aids for 
the last six years.  He had diffuse myelopathy in both upper 
and lower extremities due to a cervical compression as a 
result of rheumatoid arthritis.  He had had rheumatoid 
arthritis for 10 to 12 years.  This was polyarticular 
involving the hands, wrists and knee as well as his cervical 
spine.  

Currently he complained of no pain in any of the anatomical 
regions requested for evaluation.  He was in a nursing home 
and received physical therapy on a regular basis.  In the 
examiner's opinion, any fatigue, weakness, functional 
impairment, or impaired coordination of the lumbar spine and 
left hip would not be due to the service-connected 
disabilities, but instead to the secondary medical issues at 
hand.  In the examiner's opinion, the veteran was not able to 
secure and follow substantially gainful employment.


Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:

(1) Disabilities of one or both upper extremities, 
or of one or both lower extremities, including the 
bilateral factor, if applicable,

(2) Disabilities resulting from common etiology or 
a single accident,

(3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric,

(4) Multiple injuries incurred in action, or

(5) Multiple disabilities incurred as a prisoner of 
war.

The existence or degree of non-service-connected disabilities 
will be disregarded if the above-stated percentage 
requirements are met and the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rated is based on disability or a combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The determination of whether a total disability rating is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that as a result of the June 1999 remand 
of the case to the RO for further development and 
adjudicative actions, VA has met its duty to assist the 
veteran in the development of his claim for a TDIU.  

In this regard, the RO endeavored to obtain documentation 
from the Social Security Administration and requested the 
veteran's help as well.  No records were obtainable.  The RO 
also granted service-connection for a fracture of the left 
hip as secondary to the previously service-connected 
arthritis of the lumbar spine.  Moreover, a VA examiner 
rendered a professional opinion as to whether the veteran was 
able to work in light of the nature and extent of severity of 
his service-connected disabilities.  The Board finds that a 
determination as to whether the record supports a grant of a 
TDIU may be made at this time with no need for any further 
development as all appropriate development has been 
accomplished.

Prior to an actual consideration of whether service-connected 
disabilities have rendered the veteran unemployable for VA 
compensation purposes, it is well to review their respective 
nature and extent of severity.  In this regard the Board 
reiterates that service connection has been granted for 
traumatic arthritis of the lumbar spine which the RO has 
rated as 40 percent disabling under Diagnostic Codes 5010-
5292.  Service connection has also been granted for a 
fractured left hip which the RO has rated as 30 percent 
disabling under Diagnostic Code 5054.

With respect to traumatic arthritis of the lumbar spine, the 
veteran is in receipt of the maximum schedular evaluation of 
40 percent under Diagnostic Code 5292 which contemplates 
severe limitation of motion of the lumbar spine.  A 50 
percent evaluation under Diagnostic Code 5289 is not 
available since the veteran's traumatic arthritis of the 
spine has not resulted in unfavorable ankylosis of the lumbar 
spine.  

40 percent is also the maximum evaluation under Diagnostic 
Code 5295 which contemplates severe lumbosacral strain.  A 40 
percent evaluation may be assigned for severe intervertebral 
disc syndrome while a maximum 60 percent evaluation may be 
assigned when this is pronounced.  However, the veteran has 
not been diagnosed with intervertebral disc syndrome as part 
and parcel of his service-connected disability.  

Also, 60 percent evaluations are not warranted under 
Diagnostic Code 5285 since the veteran has not suffered a 
fracture of the spine or under Diagnostic Code 5286 since his 
lumbar spine is not ankylosed.  It is well to note that a VA 
examiner quite frankly opined that the veteran's range of 
motion of the lumbar spine was not assessable in September 
1999.  

In any event, the current maximum schedular evaluation of 40 
percent contemplates severe limitation of motion, and in this 
regard, with application of all potential Diagnostic Codes, a 
higher disability evaluation is not possible.  The Board 
notes that a maximum evaluation of 20 percent would be 
assignable under Diagnostic Code 5010 for traumatic arthritis 
of the spine, the limitation of motion of which is already 
considered under Diagnostic Code 5292.  In any event 
assignment of a separate evaluation under Diagnostic Code 
5010 would constitute pyramiding which is strictly forbidden.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

With respect to the service-connected left hip fracture, the 
Board notes that the RO has rated it as 30 percent disabling 
under Diagnostic Code 5054.  This is the minimum rating 
assignable.  

The RO already assigned a 100 percent evaluation for the 
fracture based on hospitalization for prosthetic replacement 
of the head of the femur, additional 100 schedular evaluation 
for one year, and finally the minimum evaluation of 30 
percent under Diagnostic Code 5054.  

The Board finds no basis upon which to predicate assignment 
of the next higher evaluation of 50 percent under this code 
which contemplates moderately severe residuals of weakness, 
pain, or limitation of motion.  In this regard, in September 
1999 the VA examiner opined that the veteran had no residual 
disability from his left hip fracture.

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999); however, the evidence fails to show 
that the service-connected disabilities in question are so 
exceptional or unusual as to warrant the assignment of an 
extraschedular evaluation.  As indicated in governing 
regulations and Court precedents, 38 C.F.R. § 3.321(b)(1) 
applies in only "exceptional" cases where the ratings in 
the VA Schedule for Rating Disabilities are inadequate to 
compensate for the average loss of earning capacity 
attributable to specific disabilities.

The notes that in Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  The Board notes that the RO discussed 38 C.F.R. 
§ 3.321(b)(1) only with respect to the issue of a TDIU, not 
with respect to the service-connected disabilities, and such 
discussion was prior to the grant of service connection for a 
left hip fracture.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard the 
Board notes that the low back and left hip disabilities have 
not required frequent inpatient care, and in the opinion of a 
VA medical professional, have not accounted for any inability 
of the veteran to work.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Turning to the claim of entitlement to a TDIU, the Board 
notes it has reviewed the entire evidentiary record and finds 
that it does not support the claim.  There is no doubt that 
the service-connected disabilities in combination enable the 
veteran to meet the schedular criteria for entitlement to a 
TDIU, but that is as far as they go. 

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a TDIU under 38 C.F.R. § 4.16(a) the rating board 
must also consider the applicability of 38 C.F.R. 
§ 4.16(b)(1999).  As the Board noted above, the schedular 
criteria for a TDIU have been met.  Accordingly, a 
determination of whether the veteran, on an extraschedular 
basis, is unemployable by reason of his service-connected 
disabilities is not warranted.

The record shows that the veteran has multiple seriously 
disabling nonservice-connected disabilities which have, in 
the opinion of competent medical authority of record, been 
determined as the source of the veteran's inability to work.

In this regard the Board notes that a VA examiner has 
specifically addressed the issue as to whether service-
connected disabilities account for the veteran's inability to 
work.  As recently as September 1999 a VA examiner clearly 
opined that any fatigue, weakness, functional impairment, or 
impaired coordination of the lumbar spine and left hip would 
not be due to the service-connected disabilities, but instead 
to what he referred to as secondary or nonservice-connected 
disabilities.

The veteran's nonservice-connected disabilities are multiple 
and include COPD, rated as 100 percent disabling, and 
hypertensive heart disease rated as 60 percent disabling.  It 
was the examiner's opinion that the veteran was not able to 
secure and follow a substantially gainful occupation; 
however, he made it clear that such inability was not due to 
the service-connected disabilities.  In this respect, the 
evidentiary record is clear and unequivocal.  Accordingly, it 
is the determination of the Board that the veteran's service-
connected disabilities, when evaluated in association with 
his educational attainment and occupational experience, have 
not rendered him unemployable for VA compensation purposes.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a TDIU 
for the reasons discussed herein.  Lastly, while the Board 
has considered the doctrine affording the veteran the benefit 
of any existing doubt, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of that matter on that basis.  
38 U.S.C.A. § 5107(b).  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

